Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sobelman, Howard on 02/24/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method, comprising:
requesting, by a computer based system and via a middleware server in a first non-standardized format from a merchant server of a merchant associated with a user and second data in a second non-standardized format from an activity tracking service associated with the user,
wherein the activity tracking service tracks at least one of steps, movement, vital signs or exercise level of the user;
wherein the second non-standardized format relates to data associated with the activity tracking service;
converting, by the computer based system using the middleware server, the first data and the second data into a standardized format, 
wherein the standardized format includes a merger of the first non-standardized format and the second non-standardized format;
parsing, by the computer based system, the first data to determine an item purchased from the merchant;
analyzing, by the computer based system, the item to determine a first health impact for the item based on the item and demographic information associated with the user;
parsing, by the computer based system, the second data to determine a level of activity monitored by the activity tracking service;
determining, by the computer based system, kind of activities of the user from the level of activity, wherein the kind of activities include at least one of fitness activities or exercise activities;
analyzing, by the computer based system, the level of activity, the kind of activities and the demographic information associated with the user to determine a second health impact; and
selecting, by the computer based system, an advertisement based on medical data, and at least one of the first health impact, the second health impact or the demographic information associated with the user.


13.	(Currently Amended) A non-transitory tangible computer-readable storage medium having computer-executable instructions stored thereon that, if executed by a computer based system configured 
requesting, by [[a]] the computer based system and via a middleware server in a first non-standardized format from a merchant server of a merchant associated with a user and second data in a second non-standardized format from an activity tracking service associated with the user,
wherein the activity tracking service tracks at least one of steps, movement, vital signs or exercise level of the user;
wherein the second non-standardized format relates to data associated with the activity tracking service;
converting, by the computer based system using the middleware server, the first data and the second data into a standardized format, 
wherein the standardized format includes a merger of the first non-standardized format and the second non-standardized format;
parsing, by the computer based system, the first data to determine an item purchased from the merchant;
analyzing, by the computer based system, the item to determine a first health impact for the item based on the item and demographic information associated with the user;
parsing, by the computer based system, the second data to determine a level of activity monitored by the activity tracking service
determining, by the computer based system, kind of activities of the user from the level of activity, wherein the kind of activities include at least one of fitness activities or exercise activities;
analyzing, by the computer based system, the level of activity, the kind of activities and the demographic information associated with the user to determine a second health impact; and
selecting, by the computer based system, an advertisement based on medical data, and at least one of the first health impact, the second health impact or the demographic information associated with the user.


17. 	(Currently Amended) A system comprising:
a network interface communicating with a memory;
the memory communicating with a processor 
the processor, when executing a computer program, is configured to perform operations comprising:
requesting, by the processor and via a middleware server, first data in a first non-standardized format from a merchant server of a merchant associated with a user and second data in a second non-standardized format from an activity tracking service associated with the user,
wherein the activity tracking service tracks at least one of steps, movement, vital signs or exercise level of the user;
wherein the second non-standardized format relates to data associated with the activity tracking service;
converting, by the processor, using the middleware server, the first data and the second data into a standardized format, 
wherein the standardized format includes a merger of the first non-standardized format and the second non-standardized format;
parsing, by the computer based system, the first data to determine an item purchased from the merchant;
analyzing, by the processor, the item to determine a first health impact for the item based on the item and demographic information associated with the user;
parsing, by the processor, the second data to determine a level of activity monitored by the activity tracking service
determining, by the processor, kind of activities of the user from the level of activity, wherein the kind of activities include at least one of fitness activities or exercise activities;
analyzing, by the processor, the level of activity, the kind of activities and the demographic information associated with the user to determine a second health impact; and
selecting, by the processor, an advertisement based on medical data, and at least one of the first health impact, the second health impact or the demographic information associated with the user.

Claims 1-20 are allowable over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571)272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621